DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-14 and 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/14/2022.
Regarding applicant’s arguments, page 8, 2nd paragraph, “in considering the amendments to claim 15, it is believed that no restriction is necessary between claims 15 and 17 and claims 18-23”, the examiner disagrees because Mossbeck anticipates all the limitations of claim 18.
Mossbeck disclose a bagged spring bed core (24-Fig. 3) with a side connected (Fig. 3, material 16 is attached to the side of encased coil spring 26) to a strip-shaped material (16-Fig. 3), wherein the bagged spring bed core is formed by arranging and bonding bagged spring strings connected to a strip-shaped material (Fig. 3, string 24 is a series of springs 26 which are connected to material 16), the strip-shaped material is bonded to a side of the bagged spring string (Fig. 3, material 16 is connected to one side of string 24), and two ends of the strip-shaped material are fixed at the head end and the tail end of the bagged spring string (Fig. 1, material 16 extends between the two ends of sting 24), respectively.

In response to applicant’s further argument’s that Mossbeck fails to teach or suggest the feature of "the strip-shaped material is bonded to a side of the bagged spring string, and two ends of the strip-shaped material are fixed at the head end and the tail end of the bagged spring string”, the examiner disagrees.  As explained above, Mossbeck anticipates the argued limitation and the special technical feature.
Additionally, Mossbeck, Figs. 1-3 and Column 3, lines 10-40, which discloses material 16 is overlaid onto material 12, wherein material 16 is interpreted as a strip-shaped material which is bonded to a side of the bagged spring string as illustrated in Figs. 1 and 3.

Claim Status
This office action is in response to the filing of 03/14/2022. Claims 15 and 17 are currently pending, with claims 1-14 withdrawn by the applicant and 18-23 are withdrawn by the examiner as a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "a strip-shaped material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is rejected as depending from rejected independent claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mossbeck (US Patent 6295673).

Regarding Claim 15, Mossbeck discloses a method for manufacturing (abstract) a bagged spring bed core (24-Fig. 3), with a side connected to a strip-shaped material (16-Fig. 3), comprising: 
respectively providing a bagged spring string (26-Fig. 3) and a strip-shaped material (16-Fig. 3); 
superposing and connecting the bagged spring string to the strip-shaped material (Fig. 3, string 24 is a series of superposing and connected springs 26 in a row), 
cutting the bagged spring string connected to the strip-shaped material into a predetermined length (Fig. 3, springs 26 are cut into a series of four springs); and 
forming a bagged spring bed core by bonding and combining a plurality of the bagged spring strings each connected to the strip-shaped material side by side (Fig. 3. string 24 comprises a series of springs 26 connected to each other by material 16), or by staggering and bonding a plurality of the bagged spring strings each connected to the strip-shaped material with common bagged spring strings; the strip-shaped material is bonded to a side of the bagged spring string (Fig. 3, material 16 is on one side of string 24), and two ends of the strip-shaped material are fixed at the head end and the tail end of the bagged spring string, respectively (Fig. 1, material 16 encompasses springs 26 from the head and tail end).

Regarding Claim 17, Mossbeck discloses wherein when the bagged spring string is bonded to the strip-shaped material (Column 3, lines 10-40 and Fig. 3, adhesive material 16 is bonded to side 30 of encased coil spring 26), the bagged spring string is adjusted so that individual springs therein are adjacent to each other (Fig. 3, enclosed coil spring 26 are adjacent to one another), and the strip-shaped material is stretched to make the strip-shaped material in a tightened state (Fig. 3, material 16 adheres to the side 30 of spring 26 without any gaps in the adhesion to spring 26, which is interpreted as material 16 being in a tightened state).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        03/22/2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731